In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit, dated September 9, 1977, in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to the Bar by this court on July 3, 1934. The petition and supplemental petition, inter alia, contain the following charges: that respondent failed to pay a $6,000 debt, which was secured by a promissory note, due his client, as a result of which respondent executed a confession of judgment; that respondent misrepresented the assets of a corporation while acting as its counsel and falsely represented that he had deposited the sum of $122,405 into his escrow account for the benefit of that corporation; that respondent failed to hold the amount of $1,000 in escrow as agreed; that respondent, after holding $5,000 in escrow, issued a check in that amount, as agreed, which check was returned for insufficient funds; that respondent, after receiving a $1,000 retainer fee on the agreement that the money would be returned if a small business loan did not proceed, failed to return that amount when the application was rejected; that respondent, in partial payment of a debt, issued a check in the amount of $300, which check was returned for insufficient funds; that respondent, at a real estate closing, asked his client to accept a check drawn on his escrow account in exchange for the client’s certified check in the amount of $5,255.44 and, after the exchange was made, the check drawn on the escrow account was dishonored; and that respondent, after borrowing $3,500 from a client’s son and giving a promissory note in exchange, failed to honor his obligation. The respondent states in his affidavit that his resignation is freely and voluntarily tendered; that he is not being subjected to coercion or duress; that he is fully aware of the implication of submitting his resignation and that he could not successfully defend himself against the charges pending against him. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law, effective forthwith. Hopkins, J. P., Latham, Cohalan and Titone, JJ., concur.